UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORIBIO CARBAJAL-AGUIRRE, a/k/a Silverio Hernandez-Maya,
a/k/a Toribio Carbajal, a/k/a Silverio Hernandez Maya, a/k/a
Pedro Aguire Benitez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00035-CCE-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Kyle David Pousson, OFFICE OF THE
UNITED   STATES  ATTORNEY, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Toribio Carbajal-Aguirre pleaded guilty pursuant to a

written plea agreement to illegally reentering the United States

after having been removed based upon a felony conviction, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012), and received a

sentence       of   seventy-five   months’       imprisonment.            On    appeal,

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), certifying that there are no meritorious issues

for appeal, but questioning the district court’s compliance with

Federal Rule of Criminal Procedure 11 and the reasonableness of

the sentence.        Carbajal-Aguirre was advised of his right to file

a   pro   se     supplemental    brief,       but    has     not   done    so.      The

Government declined to file a brief.                We affirm.

              Because Carbajal-Aguirre did not move in the district

court to withdraw his guilty plea, we review the Rule 11 hearing

for plain error.         United States v. Martinez, 277 F.3d 517, 525

(4th   Cir.     2002).    To    prevail   under       this    standard,        Carbajal-

Aguirre must establish that an error occurred, was plain, and

affected his substantial rights.               United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009).                 Our review of the record

establishes that the district court substantially complied with

Rule   11’s     requirements,    ensuring      that    Carbajal-Aguirre’s          plea

was knowing and voluntary.



                                          2
              We       review          Carbajal-Aguirre’s                  sentence         for

reasonableness,          “under        a        deferential            abuse-of-discretion

standard.”         Gall v. United States, 552 U.S. 38, 41 (2007).                           This

review     requires      consideration              of    both     the     procedural       and

substantive reasonableness of the sentence.                             Id. at 51; United

States   v.    Lynn,    592 F.3d 572,     575    (4th     Cir.    2010).         After

determining whether the district court correctly calculated the

advisory      Guidelines      range,       we     must     decide      whether     the     court

considered the 18 U.S.C. § 3553(a) (2012) factors, analyzed the

arguments presented by the parties, and sufficiently explained

the selected sentence.             Lynn, 592 F.3d at 575-76; United States

v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

              Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,        “tak[ing]       into         account      the     totality     of    the

circumstances.”          Gall, 552 U.S. at 51.                      If the sentence is

within the appropriate Guidelines range, we presume that the

sentence is reasonable.            United States v. Abu Ali, 528 F.3d 210,

261 (4th Cir. 2008).           Such a presumption is rebutted only if the

defendant demonstrates “that the sentence is unreasonable when

measured      against    the    § 3553(a)            factors.”          United     States     v.

Montes-Pineda,        445 F.3d 375,        379       (4th    Cir.     2006)    (internal

quotation marks omitted).



                                                3
            We conclude that the district court committed neither

procedural       nor   substantive       error   in   sentencing.      The    court

correctly calculated and considered as advisory the applicable

Guidelines range.           After hearing argument from defense counsel

for a downward variance and allocution from Carbajal-Aguirre,

the district court explained that the within-Guidelines sentence

was     warranted      in   light   of     Carbajal-Aguirre’s       prior     felony

convictions.        Counsel does not offer any grounds to rebut the

presumption on appeal that Carbajal-Aguirre’s within-Guidelines

sentence    is    substantively      reasonable,      and   our   review     reveals

none.     Accordingly, we conclude that the district court did not

abuse its discretion in sentencing Carbajal-Aguirre.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Carbajal-Aguirre’s conviction and

sentence.        This court requires that counsel inform Carbajal-

Aguirre, in writing, of the right to petition the Supreme Court

of the United States for further review.                    If Carbajal-Aguirre

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Carbajal-

Aguirre.

                                                                            AFFIRMED

                                           4